Citation Nr: 1627481	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-44 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.

[The issue of entitlement to a clothing allowance is addressed in a separate Board decision under a separate docket number, as it arises from a determination by a different AOJ (the Veterans Health Administration) than the matters addressed herein.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to September 1979 and from January 1980 to March 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This case was previously before the Board in June 2014, when these issues remaining on appeal were remanded for additional development.

The Board notes that the Veteran originally requested a hearing on these issues in his November 2010 substantive appeal, but his representative expressly withdrew that hearing request in a January 2012 signed written statement.  The Veteran has recently requested a new Board hearing in a February 2016 written statement, but this latest request for a hearing was specifically to the separate issue of entitlement to a clothing allowance; that hearing request does not implicate the issues addressed by this Board decision at this time.  (The issue of entitlement to a clothing allowance is addressed in a separate Board decision.)


FINDINGS OF FACT

1.  Service connection has been established for hyperkeratosis of the palms and soles of feet, rated 50 percent; dysthymic disorder (associated with hyperkeratosis), rated 50 percent; and erectile dysfunction (associated with dysthymic disorder), rated 0 percent; the Veteran has also been awarded a total disability rating based on individual unemployability (TDIU), special monthly compensation (SMC) based on the need for regular aid and attendance, and SMC for the loss of use of a creative organ.

2.  The Veteran does not have loss, or permanent loss of use, of one or both feet; or one or both hands; or permanent impairment of vision of both eyes; or severe burn injury precluding effective operation of an automobile; or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.

3.  The Veteran has not lost the use of any extremity due to service-connected disability, is not blind in both eyes, and has no pertinent service-connected burns.

4.  The Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands, blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2015).

2.  The criteria of 38 U.S.C.A. §§ 2101 for establishing entitlement to specially adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2015). 

3.  The criteria for establishing entitlement to a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  VA's duty to notify was satisfied by a letters sent in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's pertinent medical records have been secured.  The Board remanded this case in June 2014 so that the Veteran could be afforded a VA examination to assist in this claim, and such VA examination was completed in July 2014; the Board finds the examination to be adequate for consideration of the matters on appeal.  The Board also finds there has been substantial compliance with the instructions of the Board's June 2014 remand.  The July 2014 VA examination report presents medical information and opinions addressing the questions presented by the Board's June 2014 remand directives.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria and Analysis

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  There were no substantial revisions to the criteria relevant to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (effective prior to October 25, 2010).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (effective prior to October 25, 2010).

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. § 3.350(a)(2) and 4.63 of what constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has established service connection for: hyperkeratosis of the palms and soles of feet, rated 50 percent; dysthymic disorder (associated with hyperkeratosis), rated 50 percent; and erectile dysfunction (associated with dysthymic disorder), rated 0 percent.  He has also been awarded a TDIU rating, SMC based on the need for regular aid and attendance, and SMC for the loss of use of a creative organ.  He alleges that because of his service-connected disabilities, and specifically his hyperkeratosis of the palms and the soles of his feet, he needs an automobile and specially adapted housing or a special home adaptation grant that can accommodate his disabilities.
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board observes that, as early as on April 1982 VA examination, the Veteran reported that he had difficulty walking on his feet due to pain and swelling.  Examination revealed neurovascular changes of the hands and feet.  On VA examination in October 2000, the Veteran indicated that it was often difficult for him to walk due to swelling and cracking of the skin on his feet. He noted that he often used a friend's wheelchair and was unable to open door knobs or prepare meals.  In June 2006, a VA examiner noted the Veteran's report that it was "difficult for him to use his hands manually."

VA medical reports, including an entry dated in September 2011, show that the Veteran had a generally "Normal" gait, but that he had some "gait problems" associated specifically with "low back pain" for which he was "advised to use his cane."

An October 2013 VA dermatology treatment record shows that examination of the Veteran's skin revealed "thick yellow plaques overlying the palmar aspect of his hands and the soles of his feet consistent with palmoplantar keratoderma with some flexion contraction of his fingers."  This report shows "some fissuring present on the bilateral palms," and "no other concerning skin findings seen on examination today."

Because the medical records indicate that the Veteran has experienced difficulty with use of his hands and feet, the Board's June 2014 remand concluded that an examination was warranted to determine whether the functional limitations caused by his service-connected skin disability equate to the loss of use of his hands or feet.

The resulting July 2014 VA skin diseases examination report, prepared for the purposes of consideration of the matters on appeal, presents competent medical findings informed by direct examination and interview of the Veteran in addition to review of the claims-file.  The report confirms the diagnosis of hyperkeratosis of the feet and hands.  The VA examiner noted that his review of the Veteran's dermatology treatment records indicated that the hyperkeratosis has been "controlled."  The VA examiner also noted that the reviewed VA treatment notes showed that the Veteran "uses cane prn for back pain," had "normal gait," and was noted to be "walking fine" in June 2014.

The July 2014 VA examiner described observing that the Veteran had "dry thick skin to palms of both hands with 4/5 grip = bilaterally," and "dry thick skin to soles of both feet without infection or drainage noted.  '[S]ore' to touch; slight limp walking with cane using right hand."  The July 2014 VA examination report notes that the Veteran "states [that he] has swelling of feet and soreness of feet and hands.  [D]ifficulty with standing long periods or walking long distances and unable to hold tools or do repetitive work with his hands."  However, significantly, the July 2014 VA examiner opined that "there is no loss of functions that would be equally served by amputation," explaining that the Veteran is "able to do self care; walks with limp due to back and knee and ankle pain as well as foot pain but NOT primar[il]y to his dermatology condition."  The July 2014 VA examiner also explained that the Veteran stated that his use of a cane was "for foot and back pain," but that review of the Veteran's VA medical records "do not reveal using cane, walker, wheelchair or crutches for ambulation."  Rather, the July 2014 VA examiner explains, the "[u]se of cane has been encouraged due to back condition [and] not his chronic derm[atological] condition of his feet."

The Veteran's other medical reports of record present findings that are consistent in pertinent respects with those in the evidence discussed above.  The other evidence of record does not present findings more supportive of the Veteran's contentions than the findings discussed above, and the Veteran has not identified any additional evidence suggested to be more supportive of his claim.

On the basis of the probative evidence of record, the Board must determine whether the Veteran's service-connected disabilities meet the requirements for financial assistance to secure specially adapted housing, a special home adaptation grant, and/or financial assistance for the purchase of an automobile and/or adaptive equipment.

Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only

The evidence of record does not show due to service connected disability that the Veteran has lost the use of either of his feet or either of his hands.  The July 2014 VA examiner opined that "there is no loss of functions that would be equally served by amputation," and that the Veteran's "[u]se of cane has been encouraged due to back condition [and] not his chronic derm[atological] condition of his feet."  Notably, his back disability is not service connected.  The Board finds that the July 2014 VA examiner's findings are highly probative evidence, as they are presented by a competent medical expert informed by review of the pertinent medical history and direct examination and interview of the Veteran.  As there is no substantially  contrary medical opinion of record, the July 2014 VA examiner's opinions are persuasive.

The medical evidence otherwise presents no suggestion that either foot or hand would be equally well served by an amputation stump with suitable prosthetic appliance.  The Veteran has not established service-connection for any disability involving impairment of vision, and neither the evidence nor his contentions suggest a service-connected visual impairment.  He does not contend, and the evidence does not suggest, that there has been any pertinent (service-connected or otherwise) severe burn injury precluding effective operation of an automobile.  No evidence suggests the existence of (service-connected or otherwise) ankylosis of either knee or hip.  

For the purposes of this analysis, the qualifying "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The Board is unable to find that the Veteran has lost the use of either of his feet or hands.  The details of the service-connected skin disability are well documented.  The Veteran's feet have been found to have thickened and discolored skin with complaints of soreness and swelling that cause difficulty with standing long periods or walking long distances.  His hands have been found to have thickened and discolored skin with some flexion contraction of the fingers and some fissuring involved in complaints of difficulty holding tools or doing repetitive work with his hands.  The evidence shows significant impairment due to the skin disability, as reflected by the 50 percent disability rating assigned, but the evidence of record supports the July 2014 VA examiner's probative opinion that "there is no loss of functions that would be equally served by amputation."  The Board acknowledges that the Veteran has been noted to use a cane for assistance in locomotion.  However, his use of a cane has been medically attributed to a nonservice-connected back disability and not to his service-connected skin disability (or any other service-connected disability).  The evidence does not support a finding that his hands or feet retain no more functional value than would be provided by amputation with suitable prosthetic appliance.

The examples in 38 C.F.R. § 3.350(a)(2) regarding what constitutes "loss of use" of a hand or foot contemplate: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved; and (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  The deficits involving the Veteran's hand and foot function do not match these examples, nor do they otherwise reflect functional loss equivalent to the examples or the other language of the regulatory definition.  See 38 C.F.R. § 3.350(a)(2).

As detailed above, one of several alternative requirements must be met to establish eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  As none is shown, the legal criteria for the benefits sought are not met.  Therefore, the benefit of the doubt doctrine does not apply.

Entitlement to financial assistance to secure specially adapted housing

Based on the pertinent medical findings and a broad review of the evidentiary record, the Board is unable to conclude that the Veteran has actually lost the use of either lower extremity.  Furthermore, he does not have a service-connected disability involving impairment of vision or blindness, and has not contended otherwise.  The evidence also does not show that he has loss or loss of use of either arm, nor does he contend that he has lost the use of an arm at or above the elbow.  There is no suggestion nor allegation of pertinent service-connected burns.  The Veteran's use of a cane has been attributed, by competent medical evidence, to management of a nonservice-connected back disability and not to his service-connected skin disability or associated disabilities.  Accordingly, the Board is unable to find that entitlement to assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is shown.

As detailed above, one of several alternative requirements must be met to establish eligibility for assistance in acquiring specially adapted housing.  As none is shown, the legal criteria for the benefit sought are not met.  Therefore, the benefit of the doubt doctrine does not apply.

Entitlement to a special home adaptation grant

Regarding a special home adaptation grant, the Veteran's service-connected disabilities are not shown or suggested to manifest in blindness in both eyes.  His service connected skin disability is not shown to manifest in the loss of use of either hand (nor is any other disability).  His service connected disabilities are not shown or suggested to involve deep partial thickness burns or full thickness of subdermal burns.  He has not established service connection for any disabilities involving burns or inhalation injury.  Thus, the legal requirements for a special home adaptation grant (under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a) are not met.

As detailed above, one of several alternative requirements must be met to establish eligibility for a special home adaptation grant.  As none is shown, the legal criteria for the benefit sought are not met.  Therefore, the benefit of the doubt doctrine does not apply.


ORDER

The appeal seeking entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.

The appeal to establish eligibility for specially adapted housing (or a special home adaptation grant) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


